Citation Nr: 1706176	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2006, for the grant of service connection for headaches.  

2.  Entitlement to an effective date earlier than October 9, 2012, for the grant of service connection for peripheral neuropathy affecting the right and left lower extremities.  

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected headaches.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy affecting the right lower extremity.  

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy affecting the left lower extremity.  

6.  Entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus.  

7.  Entitlement to higher initial ratings for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 28, 2013, 50 percent disabling prior to June 15, 2016; and 70 percent disabling for the period beginning June 15, 2016.  

8.  Entitlement to a total disability rating based upon individual unemployability prior to June 15, 2016.  



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to September 1970.  

This matter comes before the Board on appeal from rating decisions issued in February 2007, January 2014, and August 2014 issued by various Regional Offices (RO) of the Department of Veterans Affairs (VA).  

By way of background, the Board notes that, in February 2006, service connection for diabetes mellitus was awarded and an initial 20 percent rating was assigned, effective September 19, 2005.  The Veteran did not appeal that decision.  

In the February 2007 rating decision, the RO in St. Louis, Missouri, awarded an initial 30 percent rating for service-connected PTSD, effective March 23, 2005.  The Veteran perfected an appeal as to the initial rating for PTSD.  In July 2013, the agency of original jurisdiction (AOJ) increased the PTSD rating to 50 percent, effective January 28, 2013.  However, in January 2014, the Board denied entitlement to an increased rating for PTSD, including a rating in excess of 30 percent prior to January 28, 2013 and in excess of 50 percent from that date.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in August 2014, the Court issued an Order that granted a Joint Motion for Partial Remand (JMR) which vacated the Board's decision on the issue of entitlement to a rating in excess of 30 percent for PTSD prior to January 28, 2013.  The Veteran expressly withdrew his appeal seeking a rating in excess of 50 percent from January 28, 2013.  As such, the remaining issue on appeal was returned to the Board for appropriate action.  

Before the Board issued a decision on the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD prior to January 28, 2013, the Veteran filed a claim for a TDIU in September 2013.  In a separate action, the Appeals Management Center in Washington, DC, issued a January 2014 rating decision that awarded service connection for headaches and assigned an initial 10 percent rating, effective March 29, 2007.  The RO in Wichita, Kansas, issued an August 2014 rating decision that denied entitlement to TDIU, as well as entitlement to increased ratings for service-connected PTSD, diabetes mellitus, and headaches.  In that decision, the RO also awarded service connection for peripheral neuropathy affecting the right and left lower extremities and assigned separate 10 percent ratings, effective September 30, 2013.  

In September 2014, the Veteran filed an NOD as to the denial of TDIU, the denial of increased ratings for PTSD and diabetes mellitus, and the propriety of the effective dates and initial ratings assigned for the headache and peripheral neuropathy disabilities.  

In August 2015, the Board issued a decision that denied entitlement to an initial rating in excess of 30 percent for PTSD prior to January 28, 2013 that had been remanded by the Court.  In that decision, the Board also remanded the issues of entitlement to increased ratings for PTSD (in excess of 50 percent) and diabetes mellitus, as well as entitlement to earlier effective dates and higher, initial ratings for the headache and peripheral neuropathy disabilities, for issuance of a statement of the case (SOC), as one had not yet been issued.  

Thereafter, in January 2016, the Wichita RO issued a rating decision that awarded earlier effective dates for the award of service connection (and the initial ratings assigned) for the Veteran's headache and peripheral neuropathy disabilities, which were made effective from May 8, 2006 and October 9, 2012, respectively.  

The Veteran's attorney subsequently submitted a VA Form 9 and written statement that limited to the Veteran's appeal to the increased rating and TDIU claims on appeal.  See January 2016 Form 9 and Attorney statement.  However, the RO certified the earlier effective date claims to the Board and the Veteran's attorney indicated that the Veteran continued to seek entitlement to an earlier effective date for his peripheral neuropathy disabilities.  See VA Form 8 dated July and August 2016; July 2016 attorney statement.  As a result, the Board will consider the earlier effective date claims in the decision herein.  

In addition to the foregoing, the Veteran appealed the Board's August 2015 decision to the Court.  In March 2016, the Court issued an Order that granted a JMR which vacated the Board's decision on the issue of entitlement to a rating in excess of 30 percent for PTSD prior to January 28, 2013.  As a result, that issue has been returned to the Board for consideration.  

In July 2016, the AOJ issued a rating decision that awarded TDIU and an increased 70 percent rating for PTSD, both effective from June 15, 2016.  Because the Veteran filed his TDIU claim in September 2013 and a schedular rating higher than 70 percent is available for PTSD, those issues also remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2012, the Veteran testified, via video conference, before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is associated with the claims file.  In January 2015, the Board offered the Veteran another Board hearing as required by law, but in February 2015, the Veteran indicated that he did not wish to appear for another hearing and that the Board should adjudicate his claims.

The issue of entitlement to an increased rating for bilateral lower extremity peripheral neuropathy prior to October 9, 2012; and a rating in excess of 70 percent for PTSD for the period beginning June 15, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for headaches was received by VA on May 8, 2006.

2.  A diagnosis of diabetic peripheral neuropathy was rendered in November 2012 but there were complaints and objective evidence of numbness in the Veteran's feet prior to that date.  

3.  An informal claim for increased rating for disability associated with diabetes mellitus was received in the form of a VA treatment record dated May 20, 2008; and entitlement to a separate rating for lower extremity diabetic peripheral neuropathy was factually ascertainable as of that date.

4.  Throughout the appeal period, the Veteran's service-connected headaches have been manifested by pain, nausea, and dizziness; without prostrating attacks.  

5.  Prior to January 16, 2013, the Veteran's service-connected bilateral lower extremity peripheral neuropathy has been manifested by complaints of pain, numbness, and tingling with no objective evidence of a sensory or functional impairment. 

6.  For the period beginning January 16, 2013, the Veteran's service-connected bilateral peripheral neuropathy has been manifested by continued complaints, as well as objective evidence of varying forms of decreased senses throughout the lower extremities and intermittently impaired reflexes in the ankles and knees, which resulted in no more than moderately incomplete paralysis of the common peroneal nerve.

7.  Throughout the appeal period, the Veteran's diabetes mellitus has required the oral hypoglycemic agent Metformin and a restricted diet; but has not required insulin or regulation of activities; there also are no separately ratable complications of diabetes other than those for which separate ratings have already been assigned

8.  For the entire period prior to June 15, 2016, the Veteran's PTSD resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including flashbacks, difficulty sleeping, exaggerated startle response, mood fluctuations with depression, anxiety, irritability and anger, and difficulty establishing and maintaining effective social and work relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

9.  The Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation prior to June 15, 2016.


CONCLUSIONS OF LAW

1.  An effective date earlier than May 8, 2006 for the award of service connection for headaches is not warranted.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.151, 3.155, 3.310, 3.400 (2016).  

2.  An effective date of May 20, 2008 for the award of service connection for peripheral neuropathy affecting the right and left lower extremities is warranted.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.151, 3.155, 3.310, 3.400 (2016).  

3.  The criteria for a rating in excess of 10 percent for service-connected headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, DC 8199-8100 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy affecting the right and left lower extremity were not met Prior to January 16, 2013,.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.26, 4.124a, DC 8599-8721 (2016).

5.  The criteria for a 20 percent rating for peripheral neuropathy affecting the right and left lower extremity were met as of January 16, 2013,.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.26, 4.124a, DC 8599-8721 (2016).

6.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, DC 7913 (2016).

7.  The criteria for an initial 50 percent rating for PTSD, prior to January 28, 2013, have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.7, 4.130, DC 9411 (2016).

8.  The criteria for a rating in excess of 50 percent prior to June 15, 2016 for PTSD have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.7, 4.130, DC 9411 (2016).

9.  The criteria to award TDIU prior to June 15, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Earlier Effective Dates

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

The Court has further explained that, in an original claim for service connection, the date entitlement arouse is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  To determine when a claim was received, the Board must review all communication in the claims file that may be construed as an application for a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Headaches

On May 8, 2006, the Veteran submitted a statement wherein he described several disabilities that began in his military service, including headaches.  On January 12, 2007, a VA employee contacted the Veteran and asked if he wanted to claim service connection for the disabilities mentioned in his May 2006 statement, to which he responded "yes."  See January 2007 Report of General Information.  

The RO obtained the Veteran's service treatment records (STRs), which show he took aspirin daily for headaches; and post-service treatment records, which show he was diagnosed with muscle tension and migraine headaches as early as September 2002.  See e.g., September 2002 private treatment record; VA treatment records dated August 2003, August 2005, and November 2005.  The Veteran and his wife submitted statements indicating that he had headaches during service and that his headaches continued and worsened after he was discharged from service.  See statements dated March 2006 and July 2012.  The Veteran submitted a February 2008 statement from Dr. Ortiz who stated it was at least as likely as not that the Veteran's headaches were related to complaints of headaches in service.  

The Board initially denied entitlement to service connection for headaches in a December 2012 decision, but that decision was vacated by the Court in June 2013.  In January 2014, the Board granted service connection.  In January 2014, the RO issued a rating decision implementing the Board's decision and awarded an initial 10 percent rating for headaches, effective March 29, 2007.  In a December 2015 rating decision (issued in January 2016), the RO amended the award to make the grant effective May 8, 2006.

As noted, the record reflects that the Veteran submitted a written statement identifying several disabilities incurred during service, including headaches, on May 8, 2006.  This has been recognized as the date of his claim.  The record does not contain a prior claim or communication from the Veteran related to his headaches, including one submitted during his first post-service year; nor has the Veteran identified any such claim or communication.  

Therefore, May 8, 2006 is the earliest possible effective date for the award of service connection for headaches, as that is the date of receipt of the Veteran's original claim.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  There is no doubt to be resolved in this matter.  

Peripheral Neuropathy

Service connection has been in effect for diabetes mellitus, type II, since September 19, 2005.  

On September 30, 2013, the Veteran filed a formal claim seeking entitlement to TDIU based upon his service-connected disabilities, including diabetes mellitus.  The RO interpreted the TDIU claim to include increased rating claims for his service-connected disabilities, including diabetes mellitus, and service connection for any identified diabetic complications.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016) (providing that separate ratings are to be provided for each compensable manifestation of diabetes).

In an August 2014 decision, the RO, in pertinent part, awarded service connection, or separate ratings, for peripheral neuropathy affecting the right and left lower extremities as secondary to service-connected diabetes mellitus.  The RO assigned separate initial 10 percent ratings for the Veteran's right and left lower extremity peripheral neuropathy disabilities, effective September 30, 2013, deemed the date of receipt of his TDIU claim.  However, in a December 2015 rating decision (issued in January 2016), the RO awarded an effective date of October 9, 2012; which it noted was the date entitlement to that benefit arose.  

The claims file does not contain any earlier communication from the Veteran indicating an intent to claim service connection for a neurologic impairment associated with his service-connected diabetes disability.  In fact, he never specifically filed a claim for service connection for peripheral neuropathy.  Instead, as noted, the claim was inferred from his September 2013 TDIU claim.  Thus, the Veteran did not file a claim for service connection for peripheral neuropathy prior to September 30, 2013.  

The Board must determine when entitlement to service connection for diabetic peripheral neuropathy arose.  In November 2005, the Veteran began complaining of numbness in his right toes that had been present for several months.  The evidence reflects that he had recently been diagnosed with diabetes mellitus but had a longstanding diagnosis of chronic low back pain with radicular pain into both legs.  A diabetic foot and sensory examination was deemed abnormal, as he demonstrated diminished senses in both feet; however, the examining physician noted that the Veteran also had degenerative disc disease of the spine.  See VA outpatient treatment record dated November 29, 2005.  A formal diagnosis of peripheral neuropathy was not rendered at that time or at an August 2007 VA diabetes examination.  

During the August 2007 examination, the examiner noted the Veteran's previous complaints of right toe numbness but objective neurologic and sensory examination was normal and, thus, a diagnosis of peripheral and diabetic neuropathy was not provided.  The examiner found that there were no symptoms of peripheral neuropathy related to diabetes.

VA problem and medication lists included notations of diabetic neuropathy beginning in May 20, 2008, when he was prescribed Lyrica.  However, there were no objective findings of neuropathy until a neurology consultation performed on June 6, 2012.  At that time, the Veteran complained of frequent falls and losing his balance and denied having numbness or tingling.  As a result, the examining neurologist noted that the Veteran's symptoms were more suggestive of some form of syncopal episode but might be related to some neuropathy.  On October 9, 2012, examiners noted that the Veteran's neuropathy was worsening and, in November 2012, an EMG confirmed diabetic peripheral neuropathy.  

In sum, the first documented complaints and clinical reports of numbness in the Veteran's feet were in November 2005, but medical records through 2007 show that this was found to be associated radicular symptomatology associated with his back disability rather than diabetes.  

Records from May 20, 2008 forward show that he was experiencing symptoms of diabetic nephropathy that required medical treatment.  Under then existing regulations, the VA treatment record served as an informal claim for increased rating for diabetes and the date when an increase in disability was factually ascertainable.  38 C.F.R. § 3.157(b)(1) (2016).  As such the Veteran was entitled to that effective date for the separate ratings for peripheral neuropathy.  38 C.F.R. §§ 4.119, 4.124a; Diagnostic Codes 7919, 8721 (2016).

The appropriate effective date for the award of service connection based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Different rules apply to increased ratings.  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2) (2016); VAOPGCPREC 12-98 (1998).

The separate ratings for peripheral neuropathy were granted on the basis of the rating criteria for diabetes mellitus.  As such, the effective date may be determined under the criteria applicable to increased ratings.  In this case, an increase was factually ascertainable as of the May 20, 2008 treatment.  That treatment record also served as a claim for increase.  Accordingly an effective date of May 20, 2008 is granted.  

DisabilityRatings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headaches

In the August 2014 rating decision on appeal, the AOJ continued the 10 percent rating assigned for headaches.  

The Veteran's headaches are evaluated by analogy under DC 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  Id.  

The hyphenated diagnostic code assigned for the service-connected headaches disability in this case indicates that a miscellaneous disease, under DC 8199, was the service-connected disorder, while the residual condition (to which the Veteran's disability is rated by analogy) is migraines, which is evaluated under DC 8100.

Under that code, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months, while a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Neither the rating criteria nor the courts have defined the term "prostrating" as used in the rating criteria.  According to Merriam-Webster's Collegiate Dictionary, 999 (11th ed. 2007), "prostration" is defined as "complete mental or physical exhaustion."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The term "severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The July 2015 VA headaches examination report reflects the Veteran's report that he previously had taken Imitrex for several years and that his headaches became less frequent.  He stated that he now took Ultracet at bedtime and that his headaches were manifested by dizziness, nausea, and throbbing pain on both sides of his head.  He reported that his headaches are precipitated by stress and would usually last a couple of hours but were sometimes mild and subsided quickly.  The examiner noted that the Veteran's headaches were not manifested by prostrating attacks and did not impact his ability to work, including physical or sedentary positions.  

The relevant VA outpatient treatment records, i.e., those dated since September 2012, note the Veteran's continued diagnosis of migraines; however, he never complained of, or sought treatment for, headaches during an outpatient or inpatient visit.  In June 2012, the Veteran reported having headaches in the late 1990s, which were mostly related to stress, but his stress was gone and once he got disability benefits did not notice any more headaches after that.  The private treatment records associated with the record do not contain any information or evidence regarding headaches.  

The Veteran has submitted statements indicating that he takes medication on a daily basis to cope with headache pain and that, when his headaches occur, he becomes impatient and irritable; and it is difficult for him to drive.  See statements from the Veteran dated April 2014.  

While it appears that the Veteran continues to experience headaches, for which he takes medication every day, the evidence does not reflect that his headaches have been manifested by prostrating attacks.  The July 2015 VA examiner noted that the Veteran did not have any prostrating attacks and the VA treatment records do not contain any complaints referable to his headaches, much less document prostrating attacks.  While the Veteran has stated that he is impatient, irritable, and has difficulty driving during headaches, he has not described mental or physical exhaustion or powerlessness to be considered prostrating.  

The Veteran has asserted that he missed work and was in bed for days because of stress and headaches but, the Veteran stopped working in October 2004 and the lay and medical evidence does not establish that his headaches have been of the frequency or severity to produce economic inadaptability since that time, including during the appeal period.  In fact, the July 2014 VA examiner specifically stated that the Veteran's headaches would not prevent physical or sedentary employment and the Veteran reported that the headaches had abated since the elimination of stress.

As such, the Veteran's headaches more closely approximate the level of disability contemplated by the 10 percent rating under DC 8100, and no higher.  The evidence shows the Veteran's headaches have remained relatively stable throughout the appeal period.  Therefore, the Board finds there is no basis for staged rating of the headache disability, pursuant to Hart, supra.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable in this case.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Peripheral Neuropathy

The Veteran's service-connected neuropathy disabilities are evaluated under 38 C.F.R. § 4.124a, DC 8599-8721.  See 38 C.F.R. § 4.27.  The hyphenated diagnostic code assigned for the service-connected neurologic disability in this case indicates that an unlisted neurologic disability, under DC 8599, was the service-connected disorder, while the residual condition (to which the Veteran's disability is rated by analogy) is neuralgia affecting the external popliteal (or common peroneal) nerve, which is evaluated under DC 8721.

Under DC 8721, mild incomplete paralysis of the common peroneal nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  38 C.F.R. § 4.124a.  Complete paralysis of the common peroneal nerve (e.g. with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes) is rated 40 percent disabling.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

The relevant VA and private treatment records note the Veteran's continued diagnosis of peripheral neuropathy which has been manifested by intermittent symptoms and findings in his lower extremities.  For instance, in October 2012, the Veteran reported that his neuropathy was worsening but objective examination revealed his sensation was intact.  In 2013, the Veteran reported having balance problems with continued pain, burning, and tingling in his feet.  Clinicians changed the Veteran's medication and his dizziness and balance improved.  See e.g., December 2013 VA treatment records.  Objective examination revealed the Veteran's reflexes were normal except for in his ankles where they were either decreased or absent and there was decreased sensation to pin prick testing in his mid-calves.  Motor examination was normal; however.  See e.g., private treatment records dated January, April, September, and December 2013.  

Subsequent VA treatment records show similar continued symptoms.  In May 2014, objective sensory exam revealed light touch was decreased in his legs to below his knees, with decreased pinprick exam in the ankles and decreased vibration sense to the base of his toes.  The Veteran's plantar responses were also nonreactive.  However, position sense was intact and the Veteran demonstrated normal reflexes in his legs, with steady gait.  In June 2014, the Veteran reflexes were normal in his knees and ankles.  In September, October, and December 2014, the Veteran reported numbness, burning, and sharp pain in both feet, although he stated that his numbness had been somewhat better the previous six months.  Objective examination in December 2014 revealed intact position sense in his toes but decreased (1+) reflexes in his knees and ankles.  In June 2015, the Veteran reported worsening neuropathic symptoms in his lower legs and feet.  The Veteran's muscle tone, coordination, reflexes, and muscle strength were normal bilaterally but his sensation was diminished.  Subsequent treatment records show the Veteran reported that his symptoms of numbness and burning continued but were helped with medication.  See e.g., VA treatment record dated August 2015, November 2015, and March 2016.  

During the July 2014 VA peripheral nerves examination, the Veteran reported that his symptoms included constant, moderate pain and a mild burning sensation in both lower extremities.  He denied experiencing paresthesias/dysesthesias and numbness.  Objective examination revealed normal strength in knee extension and flexion and ankle plantar and dorsiflexion.  There was also evidence of normal reflexes in his knees and ankles.  Sensory examination revealed decreased sensation to light touch in both feet and toes, as well as decreased sensation to vibration sense in the right lower extremity only.  Otherwise, light touch sensation was normal in his knees, thighs, ankles, and lower legs, while position sense was also normal bilaterally.  The examiner noted that the peripheral neuropathy did not impact his ability to work or prevent him from obtaining or maintaining physical or sedentary positions, although he noted that safety in a physical position could be an issue, given his complaints of numbness and burning which could prevent him from feeling pain if he dropped something or tripped.  

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent is not warranted for the service-connected left lower extremity radiculopathy.  However, after resolving all doubt in favor of the Veteran, the Board finds that, as of January 16, 2013, the evidence supports the grant of a 20 percent rating, but no higher. 

The preponderance of the evidence shows that, throughout the appeal period, the Veteran's bilateral lower extremity neuropathy has been manifested by subjective complaints of moderate constant pain, as well as numbness and tingling.  However, there is no evidence of objective manifestations of the lower extremity neuropathy until January 2013 when he began demonstrating decreased reflexes in his ankles and clinical sensory testing revealed diminished senses throughout his bilateral lower extremities.  See e.g., private treatment records dated January 2013; VA treatment records dated May and December 2015; July 2014 VA peripheral nerves examination.  

Given that the Veteran's lower extremity neuropathy was manifested by no more than subjective sensory complaints prior to January 2013, the Board finds that his disability was consistent with mild, incomplete paralysis of the common peroneal nerve warranting no more than a 10 percent rating under DC 8721.  

However, for the period beginning on January 16, 2013, there was subjective and objective evidence of sensory and functional impairment affecting the right and left lower extremity.  Indeed, with respect to sensory impairment, in addition to the varying subjective complaints of pain, numbness, and tingling in the lower extremities, objective examination revealed intermittent findings of decreased sensation to pinprick, vibration, and light touch in the ankles, toes, and feet.  Given the evidence of decreased senses and reflexes in the right and left lower extremities, the Board finds the Veteran's peripheral neuropathy disabilities more nearly approximate a moderate incomplete paralysis of the common peroneal nerve, which warrants a 20 percent rating under DC 8721 but no higher, effective January 16, 2013.  

Despite the foregoing, there is no evidence showing the Veteran experienced any functional impairment other than decreased reflexes in his ankles, as his muscle strength, tone, and coordination have been normal throughout the appeal period and there is no evidence of limitation of motion in the foot, ankle, or toes.  As a result, the Board finds the evidence dated from January 16, 2013 does not reveal a severe impairment, as there was no evidence of diffuse sensory impairment in the lower extremities.  Indeed, while the Veteran manifested decreased sensation to light touch in both feet and toes at the July 2014 VA examination, vibration sensation was decreased in the right lower extremity only, light touch sensation was normal in his knees, thighs, ankles, and lower legs, and position sense was also normal bilaterally, and only his right lower extremity.  

Moreover, despite the evidence of decreased reflexes in both ankles, the Veteran demonstrated normal reflexes in both knees except for on one occasion in December 2014 and there is no evidence of diminished muscle strength or limited motion in the lower extremities.  Likewise, complete paralysis of the common peroneal nerve is not shown, as there is no subjective or objective evidence of foot drop, slight droop of the first phalanges of all toes, limited range of motion of the toes or feet, or anesthesia covering the entire dorsum of foot and toes.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the grant of an initial disability rating in excess of 10 percent for service-connected right and left lower extremity neuropathy.  However, for the period beginning January 16, 2013, the Board finds that the preponderance of the evidence supports the award of a 20 percent rating, but no higher.  No further staged rating is warranted for the Veteran's right and left lower extremity neuropathy disabilities, as his disabilities have otherwise been relatively stable before and after January 16, 2013.  See Fenderson, 12 Vet. App. at 119.  In reaching the foregoing conclusions, the Board has resolved all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Diabetes Mellitus

Service connection for diabetes mellitus was established in February 2006, and the AOJ assigned an initial 20 percent disability rating under 38 C.F.R. § 4.119, DC 7913, effective September 19, 2005.

In September 2013, the Veteran filed a claim seeking entitlement to a TDIU, which was accepted as a claim seeking an increased rating for his service-connected disabilities, including diabetes mellitus.  The AOJ subsequently issued the August 2014 rating decision that continued the 20 percent rating assigned to diabetes mellitus and from which this appeal ensues. 

As noted, the Veteran's service-connected diabetes mellitus is currently rated as 20 percent disabling under DC 7913. 

Under that code, diabetes mellitus, requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent rating.  A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a monthly visits to a diabetic care provider, plus complications that would not be compensable of separately evaluated.  A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note (1) to DC 7913 instructs that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913. 

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,443 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

After review of the record, the Board concludes that, at no time during the appeal period, has the Veteran's diabetes mellitus met the criteria for a rating in excess of 20 percent. 

The pertinent evidence of record reflects that the Veteran's service-connected diabetes mellitus is treated with the oral hypoglycemic Metformin and restricted diet.  See July 2014 VA examination report; VA outpatient treatment records dated from 2013 to 2016.  The evidence does not reflect, however, that the Veteran's diabetes mellitus has required regulation of activities, as there is no indication or allegation that physicians have recommended that he avoid strenuous occupational or recreational activities due to his diabetes.  Nor does the evidence show that his diabetes requires insulin.  See VA examination report and VA treatment records.  

While the July 2014 VA examiner noted that the Veteran visits his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month, VA treatment records show that he visits a physician approximately every two months for follow-up diabetic care, with no indication that these visits are due to ketoacidosis or hypoglycemic reactions.  Indeed, the Veteran has consistently denied having hypoglycemic reactions, except for in September and October 2014 when he reported feeling hypoglycemic once a week around lunch time, which he managed by eating three regular meals a day consistently.  See VA treatment records.  As noted, there is no lay or medical evidence showing that the Veteran has experienced consistent episodes of ketoacidosis or hypoglycemic reactions that have required medical treatment, including hospitalizations, or that he has experienced progressive loss of weight and strength as a result of his diabetes.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against assignment of a disability rating in excess of 20 percent for diabetes mellitus at any point pertinent to the claim on appeal, to include the one year look back period prior to the date of receipt of his increased rating claim.  See 38 C.F.R. § 3.400(o)(2) (2016).  As the criteria for the next higher, 40 percent, rating are not met, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met. 

However, in accordance with Note (1), the Board has also considered whether the complications of the Veteran's diabetes mellitus provide a basis for any higher or separate rating.  The Board notes that the Veteran has been granted service connection for peripheral neuropathy affecting the right and left lower extremities as associated with diabetes mellitus, for which separate ratings have been assigned.  The evidentiary record does not document that the Veteran has any other complications of diabetes mellitus other than those for which separate disability ratings have already been assigned.

In this regard, the evidence shows the Veteran has been diagnosed with hypertension; however, the medical evidence reflects that his hypertension is not likely related to his diabetes mellitus, as it pre-dated the Veteran's diabetes and is not shown to be aggravated by his diabetes.  See August 2007 VA examination report.  The July 2014 VA examiner also specifically determined that the Veteran did not have any additional complications or conditions due to his diabetes mellitus.  Therefore, there is no basis upon which to award a separate or higher rating for complications associated with diabetes mellitus. 

In evaluating this claim, the Board has considered the Veteran's assertions made in support of his claim.  Notably, while the Veteran has submitted various statements in support of the claims on appeal, none of his statements contain any relevant information or evidence regarding the nature and severity of, or treatment required for, his diabetes mellitus.  Nevertheless, while the Veteran is competent to report the nature and severity of his symptoms, the Board notes the criteria needed to support higher ratings require clinical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  

Therefore, any lay assertions regarding the nature and severity of the Veteran's diabetes are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher rating than the 20 percent rating currently assigned for diabetes mellitus.

The Veteran's diabetes has been relatively consistent throughout the appeal period and, thus, there is no basis for staged rating of the Veteran's diabetes mellitus, pursuant to Hart.  In addition, for the reasons discussed above, the Veteran's claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a rating in excess of 20 percent for diabetes mellitus at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


PTSD

Service connection for PTSD was established in February 2007, at which time the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, DC 9411, effective March 23, 2005.  In July 2013, the AOJ increased the Veteran's rating to 50 percent, effective January 28, 2013.  In July 2016, the AOJ also increased the Veteran's rating to 70 percent, effective June 15, 2016.  

The Veteran has disagreed with the rating assigned to his service-connected PTSD and alleges that higher ratings are warranted.  He has specifically argued that his PTSD warrants a 70 percent prior to January 28, 2013.  See June 2016 attorney statement.  In the decision herein, the Board will consider the proper disability rating for PTSD prior to January 28, 2013 and prior to June 15, 2016; however, for reasons explained below, the issue of the propriety of the rating assigned after June 15, 2016 will be discussed in the Remand section of this decision.  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this regard, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships. 

The pertinent evidence of record consists of VA examination reports dated February 2007, January 2013, and July 2014, VA outpatient treatment records dated from 2005 to June 2016, and lay statements submitted by the Veteran in support of his claim, to include his testimony at the July 2012 Board hearing. 

The preponderance of the evidence reflects that Veteran's PTSD has been consistently manifested by flashbacks, problems sleeping due to nightmares, exaggerated startle response, and mood fluctuations with depression, anxiety, irritability and anger.  

With respect to his mood instability, treatment records show he has reported experiencing depression particularly when he is stressed, but that he has also denied having depression or anxiety on several occasions.  See e.g., VA treatment records dated February 2012, July and October 2014, and June 2015.  His mood has been described as stable, hungry, and tired, while his affect has also been variously described as fairly bright, congruent, normal, and dysthymic.  See VA treatment records dated February 2012, September 2013, and December 2013; June 2016 evaluation by Dr. Jenkins.  

In this regard, the Veteran has reported having mood swings in July 2012 and, in April 2015, he stated that his episodic mood swings occur mostly in the winter when he is unable to go outside and occur several times a week.  He has stated that his quick temper has affected his relationships and that he isolates and shuts down when he is angry, upset, or stressed; however, he also reported going to counseling to control his anger.  See November 2014 statements from the Veteran and G.D.  

In March 2005, the Veteran reported that he is sometimes violent with his wife and others but the objective evidence does not contain any reports or notations of violence towards his wife or others and, in fact, he has denied having uncontrollable anger.  See VA treatment records dated October 2014 and June 2015.  

The evidence shows the Veteran has maintained good relationships with his family, although they have been strained occasionally during the appeal period.  He has remained married throughout the appeal and is described as emotionally dependent on his wife.  See private medical records dated May 2005 and March 2005 statement from the Veteran.  He also reports good relationships with two of his three children and grandchildren, but he has no close friends except his wife and family, as he is unable to trust others and feels isolated.  See statements from the Veteran dated August 2005 and May 2006; February 2005 and July 2005 private medical records from K.B.

The Veteran's other symptoms have varied throughout the appeal period.  For instance, in July 2005, the Veteran reported having difficulty concentrating but his attention and concentration were within normal limits on objective examination in November 2011, February 2012, and July 2012.  In July 2005, the Veteran was noted to have significant memory impairment, as he lost memory of entire days, but his memory was reported as grossly intact or within normal limits in November 2011 and July 2012.  

In addition to the foregoing, the preponderance of the evidence shows that the Veteran's thought process has been normal, as his thought process and language have been consistently described as linear, logical, and goal-directed.  One on occasion in November 2011, he demonstrated some circumstantiality in his speech; otherwise, however, his speech has been normal.  See VA treatment records dated November 2011, February and July 2012, and September 2013.  The Veteran's thought content has also been normal, as he has consistently denied experiencing hallucinations, delusions, suicidal or homicidal ideations, or other psychotic symptoms.  See Id.  Despite the foregoing, the Veteran reported obsessive compulsive hand washing, as well as acrophobia and claustrophobia in July 2005.  See July 2005 private medical record from K.B.

Otherwise, however, the Veteran's judgement, insight and cognition have been intact throughout the appeal period.  See e.g., VA treatment records dated November 2011 and September 2013.  The Veteran has also been consistently described as alert and oriented with good grooming.   See e.g., VA treatment records dated November 2011, February and July 2012 and September 2013.  The Veteran's GAF scores were 60 in November 2011 and February 2012 and 65 in July 2012. 

During the February 2007 VA PTSD examination, the Veteran endorsed the following symptoms: ongoing difficulties with sadness and depression, long-standing sleep disturbance, difficulty with anger, irritability, concentration and focus, hypervigilance, and easily startles.  The Veteran reported that he lost interest in previous activities but he reported having some social interactions, including at RV parks when he and his wife travelled and playing poker with his friends.  He stated, however, that he was only felt comfortable and safe with his wife.  

Mental status examination revealed the Veteran was alert and oriented and that his thoughts were clear and goal-directed.  However, his mood was somewhat depressed and his affect was blunted.  There was no evidence of delusions or hallucinations and he denied having suicidal ideation.  His cognitive abilities were grossly intact but he had some difficulty with concentration and focus.  The VA examiner assigned a GAF score of 60.  

During the January 2013 VA PTSD examination, the Veteran reported having a good relationship with his immediate family and stated that he and his wife traveled by RV for about 8 years, during which he enjoyed socializing with other RV campers.  He stated that he spent his time caring for his dogs, working in the garage, taking care of his elderly father, going to garage sales and auctions, and attending meetings of Veterans of Foreign Wars and Disabled American Veterans. 

The Veteran indicated that his main problem was irritability, which had increased recently because he was not happy about his physical problems.  The VA examiner noted the Veteran had sleep problems and nightmares but was able to sleep 6 to 7 hours a night with medication.  He reported that he stopped having Vietnam-related nightmares in the 1970s but continued to have stressful dreams almost every night involving non-military situations.  He reported feeling anxiety that would escalate about twice per month, at which time he would go lie down and sometimes his spouse would sit with him.  He also described hypervigilance.  The VA examiner noted that the Veteran appeared to be able to be among people without too much discomfort but that he avoided reminders of Vietnam. 

The January 2013 VA examiner also noted the Veteran had depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood, which he noted most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The GAF score was 60.  The VA examiner further opined that the Veteran's PTSD did not appear to have been severe throughout his lifetime, noting that the Veteran had earned a Bachelor's Degree and a Master's Degree, had been employed in responsible positions, and had a successful marriage.  The examiner noted the Veteran had also been able to function occupationally and socially, although with effort.  

On VA examination in July 2014, the Veteran continued to endorse symptoms of depressed mood, anxiety, panic attacks weekly or loss often, chronic sleep impairment, and mild memory loss.  He reported having stress due to his father being in a nursing home with problems coping with his stress.  He specifically denied having suicidal ideation.  As for social interactions, the Veteran reported that he gets along well with his wife and described her as a good friend.  He also reported having frequent contact with his sister, sons, and grandchildren, but no contact with his daughter for four years.  He reported making friends over the years whom he contacted by Facebook.  

Review of the record shows that, at the VA examinations conducted in January 2013 and July 2014, the Veteran was diagnosed with PTSD and depressive disorder secondary thereto.  While the physicians who conducted the examinations noted that different symptoms were attributable to each diagnosis, both examiners also noted that both diagnoses share symptoms and further stated that (1) it was not possible to differentiate what portion of the Veteran's occupational and social impairments are caused by each disability and (2) most of his problems stem from PTSD.  Given the foregoing, the Board will resolve all doubt in favor of the Veteran and attribute all of his symptoms to his service-connected PTSD, to which his depressive disorder and related symptoms are secondary.  See Mittleider v. West, 11 Vet. App. 181, 192 (1998).  

Based on the foregoing evidence, and after resolving all doubt in favor of the Veteran, the Board finds the preponderance of the evidence supports the grant of an initial 50 percent rating, but no higher, prior to January 28, 2013.  However, the preponderance of the evidence does not support the grant of a rating in excess of 50 percent at any point prior to June 15, 2016.  

With respect to the initial rating assigned prior to January 28, 2013, the Board finds the Veteran's PTSD resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including flashbacks, sleep impairment, exaggerated startle response, suspiciousness, panic attacks, mild memory loss, and mood fluctuations with depression, anxiety, irritability and anger.  The pertinent evidence shows the Veteran's symptoms, particularly his disturbances in motivation and mood and anger problems, resulted in difficulty maintaining effective relationships with his family members and others.  During the time period in question, the Veteran consistently manifested mood lability but, notably, in 2007, he manifested blunted affect and, since that time, has reported that he isolates and shuts down when he is angry or stressed and has had difficulty with interpersonal relationships as a result.  

In sum, the Board finds that, while some of the Veteran's symptoms fall squarely within those specifically enumerated for a 30 percent rating, e.g., depressed mood, anxiety, suspiciousness, panic attacks, and mild memory loss, the evidence shows those symptoms have been consistent throughout the appeal period and that he has also experienced changes in his motivation and mood, with increased irritability and anger, moderate social withdrawal, blunted affect, and difficulty establishing and maintaining effective relationships, which reflects an increased level of severity of PTSD symptomatology that more nearly approximates the level of disability contemplated by a 50 percent rating, but no higher. 

In this regard, as relevant to the Veteran's social functioning, the Board notes his reports of isolation with limited social interaction; however, he has maintained relationships with his family and has reported enjoying interacting with other RV campers.  Pertaining to the Veteran's occupational functioning, the record reflects that he was employed full-time from February 1993 to October 2004 at an electric company as a sales manager, a position in which he did well.  See February 2005 private treatment record and February 2007 VA examination.  As such, it is clear that the Veteran was able to perform the mental tasks necessary to maintain successful full-time employment.  Therefore, the Board finds that, while the Veteran had difficulty establishing and maintaining effective social relationships as a result of his PTSD symptomatology, his symptoms did not result in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent rating prior to January 28, 2013, or total occupational and social impairment to warrant a 100 percent rating.

Indeed, a rating higher than 50 percent is not warranted prior to or after January 28, 2013, because the Veteran's symptoms, while moderate, do not more nearly approximate the criteria for a 70 percent rating, i.e., result in occupational and social impairment with deficiencies in most areas.  The Veteran has consistently denied having any suicidal or homicidal ideation or plans, and his speech has been consistently described as normal.  Additionally, his orientation was intact, and he was generally described as well-groomed and able to maintain his personal hygiene.  Moreover, while the Veteran reported experiencing depression, there is no evidence that he has demonstrated near-continuous panic or depression that affected his ability to function independently, appropriately and effectively.

The Board notes the Veteran has reported on several occasions that he had obsessive compulsive disorder tendencies with hand washing.  See July 2005 private medical record from K.B.; August 2005 Veteran statement.  While the criteria for a 70 percent rating addresses obsessional rituals, the increased 70 percent rating contemplated obsessional behaviors which interfere with routine activities.  In this case, the severity of the Veteran's handwashing has not been reported or found to interfere with routine activities or even result in social impairment with reduced reliability and productivity.  

In sum, the Board acknowledges that the Veteran's PTSD symptoms have been moderate and resulted in deficiencies in interpersonal relations and mood; however, his symptoms are not shown to be of the severity or frequency to have resulted in a more severe occupational and social impairment, including with deficiencies in judgement, family, or thinking.  

In evaluating this claim, the Board has considered the June 2016 psychiatric evaluation provided by Dr. Jenkins which, while dated after the period being evaluated in this decision, purports to establish that the Veteran's PTSD has warranted a 70 percent rating since March 2005.  Dr. Jenkins reviewed the Veteran's claims file and noted that the VA examinations conducted in 2013 and 214 underestimated the level of disability attributable to his PTSD, as the examiners distinguished the symptoms attributable to his PTSD and depressive disorder.  However, as noted above, the VA examiners who conducted the 2013 and 2014 examinations noted that the Veteran's depression and resultant symptoms were secondary to his PTSD and that the level of occupational and social impairment caused by his disabilities could not be distinguished.  As a result, the Board has attributed all of the Veteran's psychiatric symptoms to his PTSD and, for the reasons detailed above, has still determined that the Veteran's symptoms do not warrant a rating higher than 70 percent at any time prior to June 15, 2016 because, despite his moderate symptoms, he is not shown to have an occupational or social impairment with deficiencies in most areas.  

In this regard, the Board notes the Veteran's GAF scores assigned prior to and after January 28, 2013 range from 60 to 65, which are reflective of, at most, moderate symptomatology, which is consistent with the 50 percent rating assigned herein.

In addition to the foregoing, the Board finds a 100 percent rating is not warranted at any time during the appeal period because there is no evidence that the Veteran's PTSD resulted in total occupational and social impairment as a result of symptoms such as had persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  

In an August 2013 statement, the Veteran has reported that he is spatially disoriented, especially when he is in the car, and that he neglects his personal hygiene when he is depressed.  The Veteran's statements in this regard are considered competent evidence, as he is able to describe his own symptoms.  

The Board finds probative, however, that the objective evidence of record does not contain any notation of spatial disorientation or neglect of personal hygiene and, even if the Veteran has experienced this symptoms at some point during the appeal period, neither the lay nor medical evidence of record demonstrates that these symptoms are of the frequency or severity to warrant a higher 100 percent rating.  Indeed, infrequent spatial disorientation and neglect of personal hygiene, alone, is not considered sufficient to warrant a 100 percent rating, particularly given that the evidence otherwise shows the Veteran's thought process and communication have been consistently normal, he has not demonstrated inappropriate behavior or persistent danger of hurting others, or a significantly severe memory impairment.  

Moreover, while the Veteran relies on his wife for support emotionally and around the house, he has retained the ability to perform self-care and other activities and, even considering the Veteran's moderate PTSD symptoms, his symptoms are not shown to have resulted in a total occupational or social impairment at any point prior to or after January 28, 2013.  

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning additional staged ratings for such disability is not warranted. 

In sum, the Board finds that, for the period from February 2003 to January 28, 2013, an initial 50 percent rating, but no higher, for PTSD is warranted; however, the preponderance of the evidence is against the grant of a rating in excess of 50 percent at any point prior to June 15, 2016.  In making these determinations, all doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Final Considerations for Increased Rating Claims 

The Board has also contemplated whether this case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the symptomatology associated with the service-connected disabilities addressed in this decision is fully addressed by the rating criteria under which each disability is rated.  Indeed, the ratings currently assigned for each disability contemplate the overall functional loss from the symptomatology attributable to the Veteran's headaches, diabetes, and peripheral neuropathy disabilities, to include frequent, prostrating headaches, the need for oral hypoglycemic agents and restricted diet, and sensory loss and decreased reflexes and muscle strength, as detailed above.  The rating schedule also provides for ratings higher than that assigned based on more significant functional impairment caused by each disability, such as prostrating and prolonged attacks productive of severe economic inadaptability, regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, or complete paralysis caused by nerve impairment.  

The Federal Circuit has also provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.

Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's disabilities, and there are no additional symptoms of his service-connected disabilities that are not addressed by the rating schedule, including any additional symptoms resulting from the combined effects of his multiple service-connected disabilities.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairments that have not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

This appeal arises from a VA Form 21-8940, Veteran's Application for Compensation for Increased Compensation Based on Unemployability submitted by the Veteran on September 30, 2013, wherein the Veteran asserted that his service-connected PTSD, headaches, diabetes mellitus, and non-service-connected obstructive sleep apnea prevented him from securing or following a substantially gainful occupation.  Review of the record reveals the Veteran has been awarded entitlement to a TDIU, effective June 15, 2016.  See July 2016 rating decision.  Therefore, the Board will consider the Veteran's entitlement to a TDIU from September 30, 2013 to June 15, 2016.  

In order to establish entitlement to TDIU due to service-connected disability(ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
 §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16 (b).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards are required to submit to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  Id.  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

For the time period in question, i.e., from September 30, 2013 to June 15, 2016, the Veteran's service-connected disabilities, included PTSD, rated 50 percent disabling; diabetes mellitus, rated 20 percent disabling; headaches, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and peripheral neuropathy affecting the right and left lower extremity, separately rated 10 percent disabling but, with consideration of the bilateral factor under 38 C.F.R. §§ 4.16 (a), is rated 20 percent disabling as one disability.  Thus, for the time period in question, the Veteran had one service-connected disability rated 40 percent disabling or more and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.25.  Accordingly, he met the schedular criteria for assignment of a TDIU prior to June 15, 2016.  38 C.F.R. § 4.16a.

After a careful review of the Veteran's claims file, however, the Board finds the preponderance of the evidence shows that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation from September 30, 2013 to June 15, 2016.  

The evidence of record establishes that the Veteran is currently retired but he has variously reported that he stopped working because of PTSD, migraine headaches, and non-service-connected back and sleep apnea disabilities.  See VA Form 21-8940, Veteran's Application for Compensation for Increased Compensation Based on Unemployability, dated March 2007, September 2013, and October 2014.  

The evidence also reflects that the Veteran sought and was awarded disability benefits from the Social Security Administration (SSA) in October 2004 due to his lumbar spine disability.  The Veteran has asserted that, while his SSA benefits are based solely upon his back disability, his other disabilities were severe enough to warrant a 100 percent disability determination.  See March 2008 Veteran statement.  

With respect to the Veteran's education and experience, the record reflects that he earned a Bachelor's Degree in Sociology and a Master's Degree in Divinity.  See February 2005 private treatment record from K.B.  The evidence also reflects that, prior to retiring, the Veteran worked in sales management at Wiremold Company, an electric company, from February 1993 to October 2006.  The Veteran's previous employer stated that the Veteran left employment for "health reasons" and that the year before he stopped working, he was on long-term disability.  See May 2007 VA Form 21-4192, Request for Employment Information.  

In this regard, the Veteran has reported that, from 2003 to 2003, he missed work and was in bed for days because of his stress and headaches.  He has reported that his company worked with him when he began having difficulty and was not able to travel anymore.  He has also reported that he worked from home for one year beginning in early 2004 and that he had trouble getting started on duties at work and would put off preparing for tasks until he told them he could not do it anymore.  See statements from the Veteran dated September 2013, April 2014, and November 2014; October 2014 VA Form 21-8940, Veteran's Application for Compensation for Increased Compensation Based on Unemployability.  However, he also reported that he was successful at work despite dealing with his mental health symptoms.  See November 2014 Veteran statement.  

In March 2008, the Veteran's previous supervisors submitted a statement indicating that the Veteran's disability affected his lower back and that he experienced additional problems, including severe migraines, which resulted in an inability to concentrate or lose confidence, which prohibited him from performing his job as an account manager.  They explained that his job required a minimum of 50 percent travel, which he was unable to do consistently towards the end of his tenure.  See March 2008 statement from J.H. and W.K.  

In support of his claim, the Veteran has reported that he is unable to work because of his mental insufficiency and mood swings.  He has stated that his inability to focus on tasks and work effective with others, as well as his difficulty dealing with stress and quick temper would prevent him from working.  See statements from the Veteran in August 2013 and April 2014.  

The evidentiary record contains a great deal of evidence and opinions regarding the effects the Veteran's various disabilities have had on his employability.  However, as noted, the central inquiry in this case is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability" during the time period in question.  See Hatlestad, supra.  

The February 2007 VA PTSD examiner noted the Veteran worked as a sales manager for many years and did well in that position.  A clinician who previously examined the Veteran noted the Veteran's PTSD and stated that he had an excellent work record.  See February 2004 private treatment record from K.B.  

The January 2013 VA PTSD examiner also noted the Veteran's PTSD symptoms were not considered severe throughout his life, noting that he was able to earn two degrees and was employed in responsible positions.  However, a subsequent examiner noted the Veteran was experiencing low back pain, headaches, stress and depression, which led to an inability to work.  See November 2004 private treatment record.  

The physician who conducted the August 2007 VA diabetes examination noted the Veteran retired in November 2004 due to back pain, headaches, and depression.  The examiner noted that diabetes did not restrict the Veteran's ability to perform strenuous activities and had moderate effects on his self-feeding but no effect on his other activities of daily living.  

The physicians who conducted the July 2014 VA headaches and diabetes examinations stated that the Veteran's headaches and diabetes did not impact his ability to work and would not prevent him from obtaining or maintaining employment in physical or sedentary employment.  

Similarly, the physician who conducted the July 2014 VA peripheral nerves examination noted the Veteran's peripheral neuropathy disabilities did not impact his ability to work or prevent him from obtaining or maintaining physical or sedentary positions, although he noted that safety in a physical position could be an issue, given his complaints of numbness and burning which could prevent him from feeling pain if he dropped something or tripped.  

In October 2014, a Certified Vocational Rehabilitation Counselor, David Jackson, reviewed the record and performed a vocational assessment of the Veteran via phone.  Mr. Jackson noted the Veteran's military service, post-service work history and detailed the various duties generally associated with a sales manager, which was the Veteran's last job.  After reviewing the record, Mr. Jackson stated that the Veteran had a very poor prognosis for any ability to perform substantial gainful work and that, given the combined effects of his service-connected disabilities, the Veteran lacked the sustained capacity required to secure and follow substantially gainful employment.  

Mr. Jackson found that VA records suggested a significant decrease in the Veteran's quality of life and ultimately stated that all of the Veteran's service-connected disabilities had rendered him unable to obtain and maintain any type of substantial gainful employment.  In fact, Mr. Jackson stated that, when assessing the overall effects of his service-connected disabilities, the chronic pain symptoms from his PTSD and peripheral neuropathic disabilities, alone, had rendered him unable to secure and follow substantially gainful employment since at least 2004.  

Similarly, in June 2016, a private neuropsychologist, Dr. Jenkins, conducted a psychological evaluation on the Veteran and noted that the Veteran left his last job in October 2006 after being on long-term disability for a full year and an extended period of working from home before that.  She noted the Veteran left his job because of combined physical and mental health symptoms and that, since that time, he had not worked or done any volunteer work.  

The statements from Mr. Jackson and Dr. Jenkins are considered competent evidence and because those clinicians are Vocational Rehabilitation Counselor and Neuropsychologists, respectively and considered an accurate history; their opinions are considered highly probative.  Indeed, the AOJ granted TDIU largely on the basis of these opinions.  

Although they were not received until June 2016, they essentially conclude that the unemployability had existed for at least a year prior to the Veteran's retirement in October 2006.  There have been no other opinions as to the combined effects of the service connected disabilities on the Veteran's ability to work.

The Veteran's 70 percent combined rating during the time period in question shows he has met the percentage requirements for TDIU.  

Under these circumstances, the Board resolves reasonable doubt in the Veteran's favor and grants a TDIU for the period prior to June 15, 2016.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert, supra.  The Board has not set a specific date for the commencement of TDIU, because to do so could be a denial of due process.  The effective date will be set by the AOJ.  



ORDER

Entitlement to an effective date earlier than May 8, 2006, for the award of service connection for headaches is denied.

Entitlement to an effective date of May 20, 2008 for the award of service connection for peripheral neuropathy of the right and left lower extremities is granted.

A rating in excess of 10 percent for service-connected headaches is denied.  

An initial rating in excess of 10 percent for service-connected peripheral neuropathy affecting the right and left lower extremity is denied. 

For the period beginning January 16, 2013, entitlement to a 20 percent rating, but no higher, for service-connected peripheral neuropathy affecting the right and left lower extremity is granted.

A rating in excess of 20 percent for diabetes mellitus is denied. 

An initial 50 percent rating, but no higher, for PTSD is granted.  

A rating in excess of 50 percent prior to June 15, 2016 for PTSD is denied.  

A TDIU prior to June 15, 2016, is granted.


REMAND

The Board has granted an effective date of May 20, 2008 for service connection for the lower extremity peripheral neuropathy.  The AOJ has not yet had the opportunity to assign a rating for the disability during the period from May 20, 2008 to October 8, 2012; and it could be denial of due process for the Board to assign a rating in the first instance.

Review of the record reveals that, on January 18, 2017, the AOJ submitted a request for the Veteran to be scheduled a PTSD examination to review the severity of his disability.  The examination was conducted in February 2017.  The appeal must be remanded for issuance of a supplemental statement of the case (SSOC) that considers the evidence developed by the AOJ.  38 C.F.R. § 19.31 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the appropriate rating for bilateral lower extremity peripheral neuropathy during the period prior to October 9, 2012.

2. Issue an SSOC that considers all pertinent evidence received or obtained since the last SSOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


